Title: To John Adams from Francis Dana, 9 October 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Antwerp Mondy: Octr. 9th. 1780
     
     I reached Leide in the Scout at 6. o Clock, and finding it impossible from thence to get to Roterdam that night in a Scout, I took a Carriage, and rode on to that place, where I arrived between 10 and 11 Clock at night. There I luckily found a French Gentleman who was bound for Antwerp; with him I took another Carriage at Rotterdam, and tho’ the road was exceedingly bad, we got on within one league of this place at 1/2 past 7. Clock last evening, the gates being then shut, we cou’d not enter till this morning. I immediately proceeded to this Hotel (Laboureur) and found Mr. Thaxter in bed, and all things safe—Nothing unfortunate has taken place. I have been so much fatigued in my rout, being unwell as you know when I set off, that I shall not think of leaving this place before to morrow morning, if then, and we shall proceed on leisurely without travelling at all in the night, if to be avoided.
     I am, dear Sir, with much respect and esteem, your most obedient and most humble Servant
     
      FRA Dana
     
    